    Case 4:19-cv-00415-ALM Document 31 Filed 03/16/20 Page 1 of 1 PageID #: 1268



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    UNITED STATES OF AMERICA,              )
            Plaintiff,                     )
                                           )
             v.                            )
                                           )               Case No. 4:19-cv-00415
    ALEXANDRU BITTNER,                     )
             Defendant.                    )
    _______________________________________)

                                                ORDER


           Pending before the Court is the United States’ Motion for leave to substitute exhibits to

    its Motion for Partial Summary Judgment (Dkt. #30). The Court finds that the Joint Motion

    should be GRANTED.

.          It is ORDERED that the Clerk’s office shall file Government Exhibit 64 and Government

    Exhibit 68 for the previously filed Government Exhibit 64, ECF # 38, and Government Exhibit 68,

    ECF # 43.

           IT IS SO ORDERED.
           SIGNED this 16th day of March, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
